Honorable Wayne Lefevre
County Auditor
Clay County
Henrietta, Texas
Dear Sir:                     Opinion No. o-5978
                              Re: Whether Clay County can
                                   legally expend money out
                                   of its Permanent Improve-
                                   ment Fund for the purpose
                                   of erecting a monument or
                                   some form ,ofmemorial on
                                   the courthouse yard in
                                   honor of Clay County boys
                                   in the Armed Services.
        Your letter of ,April 18, 1944, requesting'the'opin-
ion of this department on the matters stated therein read8 a8
follows:
        "Would it be legal for 'Clay County, Texas,
    to expend out of its Permanent Improvement Fund
    (Building Fund) monies for the purpose of erect-
    ing a monument or some form of memorial on the
    Courthouse yard in honor of Clay County boys who
    are in the service, please advise. Or would it
    be necessary for public subscription?"
        Article 2352, of Vernon's Annotated Civil Statutes,
provides:
        “Said court shall have the power to levy and
    collect a tax for county purposes, not to exceed
    twenty-five cents on the one hundred dollars valu-
    ation, and a tax not to exceed fifteen cents on
    the one hundred dollars vaiuatien to supplement
    the jury fund of the county, and not to exceed
    fifteen cents for roads and bridges on the one
    hundred dollars valuation, except for the payment
    of debts incurred prior to the adoption of the
                                                                 --.
                                                                       .




Honorable Wayne Lef'evre,page 2 (O-5978)


    amendment to the Constitution, September 25, 1883,
    and for the erection of public buildings, streets,
    sewers, water-works and other permanent improve-
    ments, not to exceed twenty-five cent8 on the one
    hundred dollars valuation in any one year, and
    except as in the Constitution otherwise provided.
    They may levy an additional tax for road pur-
    poses not to exceed fifteen on the one hundred
    dollars valuation of the property subject to taxa-
    tion, under the limitation8 and in the manner pro-
    vided for in Article VIII, Section 9 of the Con-
    stitution and pursuant to,the laws relating there-
    to."
        Section 9 of Article VIII of the State Constitution
prescribes the maximum rate of taxes for general purposes,
for roads and bridges, for juries, and for permanent improve-
ments, respectively. The money arising from taxes levied and
collected for each of the enumerated purpose8 are constitu-
tional funds; and the commissioners1 court has no power to
transfer money from one fund to another, nor to expend for
one purpose tax money raised ostensibly for another purpose.
The immediate purpose for the provision is to limit the amount
of taxes that may be raised for these several purposes, re-
spectively; but it is also designed to lnhiblt excessive ex-
penditures for any such purpose and to require that any and
all money raised by taxation for any purpose shall be applied
to that articular purpose.~ (See Carroll v. Williams, 202
s. w. 5of; Commissioners1 Court of Henderson County v. Burke,
262 S. w. 9%; Tex. Jur., Vol. 11, page 609, and authorities
cited therein.)-
        Generally speaking, it is well established in this
State that "commissionersI oourts are courts of limited jur-
isdiction, in that their authority extends only to matters
pertaining to the general welfare of their respective coun-
tie8 and that their power8 are only those expressly or im-
pliedly conferred upon them by law
tion and statutes of the state." (TEFJZ:     ,b~~E"cli~t'",&i)
        We,have failed to find any authority that permit8
the commissioners' court to expend county funds for the pur-
pose heretofore mentioned. We do net think that a "monument
or memorial" such as mentioned in your letter is a permanent
improvement as contemplated by the Constitution or statutes
of this State.
-




    Honorable Wayne Lefevre, page 3 (o-5978)


            Therefore, in the absence of such authority, it is
    the opinion of this department that Clay County has no legal
    authority to expend money out of Its Permanent Improvement
    Fund or any other county fund for the purpose of erecting a
    monument or some form of memorial in honor of the citizens
    of said county who are in the Armed Services, although the
    proposed expenditure of said funds is a patriotic and com-
    mendable one.
                                                   Yours very truly
                                         ATTORNEY GENERAL OF TEXAS

                                         By      /s/ Ardell Williams
                                                     Ardell Williams
                                                          Assistant.
    AW:db:sc

            APPROVED APR 2'7, 1944
               /B/ George P. Blackburn
    Acting ATTORNEY GENERAL OF TEXAS




                                         APPROVED
                                          Opinion
                                         Committee
                                         By     BWB
                                              Chairman